        Case 1:19-cv-01171-NBF Document 8 Filed 11/21/19 Page 1 of 2




          llntbv @nitr! $tutts @olrrt of ftltru[ @lufins

                                       No. l9-l17lC
                               (Filed: Novernb et 21, 20 19)



WALTER ALLEN,
                                                  Pro Se Prisoner; Failure to Prosecute;
              Pro Se Plaintiff,                   RCFC 4I




THE I'NITED STATES,

                      Defendant.




                                        ORD ER

        on october 16,2019, the court issued an order (Docket No. 6, attached) directing
Mr, Allen to file a response to the defendant's motion to dismiss by November 12,2019
in order to proceed with his case, and that failure to respond could result in the dismissal
of his case tor failure to prosecute under Rule 4l(b) of the Rules ofthe United States
Court of Federal Claimsi"RCFC"). A review of court records indicates that Mr. Allen
has not responded to the defendant's motion to dismiss. The above-captioned case
                                                                                 is
therefore DISMISSED without prejudice under RCFC 4l(b) for failure to prosecute.

       IT IS SO ORDERED.


                                                                     B. FIRESTONE
         Case 1:19-cv-01171-NBF Document 8 Filed 11/21/19 Page 2 of 2
         Case 1:19-cv-01171-NBF Document 6 Filed 10/16/19 Page 1 of 1




           lhrtllt     Glniteb $tutes @ouut of /elersl @lnfms

                                         No,   l9-ll7lC
                                    (Fif ed: October' 16, 2019)




 WAI,lEI{ATLEN,                                       h'o   Se;   Oldel Directing Response;
                                                      RCFC 7.2(b)
                Pro,Se Plaintiff,



 'tl.ili r.JNI'lltD s'l'A1ES,

                        Defendant.




                                           ORDUR
         On October 9,2019, defeudant filed a motion to disrniss fol lack of subiect matter
julisdiction under ltulo l2(bX l) ol'thc Rules of tho (Jnited Slntes Coufl of Fedelal Clairns
 (.'RC|g") (Docket No, 5). tJndel lfcl;C 7,2(b)(l), 0 response to a tnotiott to disrniss
 under RCFC l2(b) must be filed within 28 days aftel service of the motion. An additiontl
 three days ale added after the pcriod would othenvise expire if service is made by mail.
 RCITC 6((D. Accordingly, the coun ORDTTRS Mr', Allen 1o rcspond to thc dcfendant's
 molion to dismiss by Tucsdny, November 12r2019, Failure to rcspond may rcsult in
 disrnissal lbr laok ol'plosecution, IiCFC 4l(b),

       I1'IS SO ORDERED,


                                                                     NC B,
                                                                  Senior udge




                                                                    ?01,a ?e1D 0000 5183 ah39
